Citation Nr: 0842185	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for iliotibial band syndrome of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for iliotibial band syndrome of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus with plantar fasciitis prior to 
March 13, 2008, and in excess of 30 percent from March 13, 
2008.

4.  Entitlement to an initial compensable rating for shin 
splints, right leg.

5.  Entitlement to an initial compensable rating for shin 
splints, left leg.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 2004 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In April 2006, the veteran testified 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing at the RO.  A transcript of that 
hearing has been incorporated into the claims file.  This 
matter was previously before the Board in January 2008 at 
which time the issues presently on appeal were remanded to 
the RO for additional development.  The matter is once again 
before the Board. 


FINDINGS OF FACT

1.  The veteran's service-connected iliotibial band syndrome, 
right knee, is manifested by no more than slight 
(noncompensable) limitation of motion with pain and weakness 
on repetitive use; there is no medical evidence of lateral 
instability or recurrent subluxation, ankylosis, or 
dislocated semilunar cartilage.

2.  The veteran's service-connected iliotibial band syndrome, 
left knee, is manifested by no more than slight 
(noncompensable) limitation of motion with pain and weakness 
on repetitive use; there is no medical evidence of lateral 
instability or recurrent subluxation, ankylosis, or 
dislocated semilunar cartilage.

3.  For the period prior to March 13, 2008, the veteran's 
service-connected bilateral pes planus with plantar fasciitis 
is productive of pain on use, but is no more than moderately 
disabling.

4.  For the period from March 13, 2008, the veteran's 
bilateral pes planus with plantar fasciitis is manifested by 
no more than severe impairment.  

5.  The veteran's chronic shin splint disability, right leg, 
is productive of pain; it is not manifested by malunion of 
the tibia or fibula and there is no evidence to suggest that 
this disability causes any knee or ankle disability.

6.  The veteran's chronic shin splint disability, left leg, 
is productive of pain; it is not manifested by malunion of 
the tibia or fibula and there is no evidence to suggest that 
this disability causes any knee or ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right knee iliotibial band syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for left knee iliotibial band syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for bilateral pes planus with plantar fasciitis for 
the period prior to March 13, 2008, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.14, 4.71a, Diagnostic Code 5276 (2008).

4.  The criteria for an initial rating in excess of 30 
percent from March 13, 2008, for bilateral pes planus with 
plantar fasciitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Code 5276 (2008).

5.  The criteria for a compensable rating for chronic right 
shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Code 5262 
(2008).

6.  The criteria for a compensable rating for chronic left 
shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Code 5262 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159.

Since the issues in this case (entitlement to assignment of a 
higher initial rating) are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
August 2004), another VCAA notice is not required.  
VAOPGCPREC 8-2003.  Moreover, in the August 2004 letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  As the above-noted letter was sent to 
the appellant prior to the November 2004 rating decision 
presently on appeal, the VCAA notice was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the Board acknowledges that an error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and that in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007).  With respect to the present 
claims for increased initial ratings, the Board finds that 
the appellant is not prejudiced by a decision at this time 
since the claims are being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the veteran was notified of the 
disability rating and effective date elements in a February 
2008 letter.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
However, as the instant appeal originates from the grant of 
service connection for the disabilities at issue, the 
requirements of Vazquez-Flores are inapplicable.  See Goodwin 
v. Peake, 11 Vet. App. 128 (2008).  

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant and 
affording him VA examinations.  Also, as noted above, the 
veteran was provided with the opportunity to attend a Board 
videoconference hearing pursuant to his request for such a 
hearing, which he attended in April 2006.  He has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

In August 2004, the veteran filed claims of service 
connection for disabilities affecting his knees, shins, and 
feet.

During a VA examination in October 2004, the veteran reported 
that he was employed as a security officer working as an ATM 
technician and had to stand on his feet a lot which gave him 
mild discomfort.  He added that he was intending to request a 
change in job position to something that might require less 
standing.  He said he had been provided with molded inserts 
in his shoes in service, but that this aggravated his 
condition so they were discontinued.  His present foot 
complaints included being unable to run due to foot 
discomfort and unable to perform repetitive stooping at the 
knees such as kneeling.  He said his foot symptoms were made 
worse by standing for periods greater than 15 to 20 minutes.  
He said he treats the condition with hot soaks which make the 
pain go away temporarily.  Findings regarding the veteran's 
feet did not reveal any deformities except for bilateral pes 
planus.  There was some tenderness to point palpation at the 
insertion anteriorly and posteriorly to the plantar fascia.  
There was no misalignment of the foot.  There were no unusual 
calluses or abnormal footwear patterns.  The motor and 
neurovascular examination of the feet was unremarkable.  The 
veteran was diagnosed as having pes planus bilateral, with 
plantar fasciitis.

Regarding the veteran's knees, the veteran complained to the 
examiner of early morning painful stiffness that he described 
as a 7 out of 10 on a scale from 1 to 10, but said he does 
"limber up" after the first one or two hours of ambulation 
in the morning.  He said that this occurred daily.  He added 
that he was going to request a job requiring a little bit 
less standing in hopes of finding some additional relief.  He 
remarked that he avoided prolonged walking, standing and 
kneeling.  He said his present job as an ATM technician 
required him to kneel down in front of ATM machines to 
service them.  He denied surgical interventions, injections 
or hospitalizations for his knees.  On examination the knees 
were noted to have full range of motion.  Extension was 0 to 
0 degrees and flexion was 0 to 130 degrees.  The veteran had 
intact anterior cruciate ligaments, medial collateral 
ligaments, and lateral collateral ligaments.  There was no 
redness or effusion.  The veteran walked with an unimpaired 
gait.  The examiner diagnosed him as having bilateral 
iliotibial ban syndrome.  

The examiner found no objective findings during range of 
motion examination to reflect pain, weakness, excess 
fatigability, incoordination, lack of endurance, or loss of 
range of motion with repetitive use.  There was some 
tenderness while palpating the lateral aspects of the knees 
reflecting iliotibial ban syndrome as well as some discomfort 
with very firm palpation on the plantar insertions of the 
plantar fascia anteriorly and posteriorly.

With respect to the veteran's shin splints, the veteran 
reported a pain severity of 6 in each leg on a scale from 1 
to 10.  He said he did not treat the shin splints with 
anything in particular and denied surgical interventions, 
injections or hospitalizations for his shins.  He said this 
condition did not adversely affect his employment and he 
denied losing time from work.  He had full range of motion of 
the ankles that was painless, although he reported discomfort 
when inverting his ankles in a standing position.  He 
reported that his shin splints affected his daily activities 
in that he found it uncomfortable to stand and sit and run.  
He was diagnosed as having chronic shin splints.  

In November 2004, the RO granted service connection for 
iliotibial ban syndrome, right and left knees, and assigned 
each knee a 10 percent evaluation.  The RO also granted 
service connection for shin splints, right and left legs, and 
assigned each leg a noncompensable evaluation.  In addition, 
the RO granted service connection for bilateral pes planus 
with plantar fasciitis, assigning a 10 percent evaluation for 
this disability.  

In March 2005, the veteran was seen in the emergency room of 
a VA medical facility complaining of left knee pain for the 
past year.  He said the pain was intermittent and worse in 
the morning.  Pain was noted with patellar grind test.  The 
veteran was assessed as having patellar femoral syndrome and 
iliotibial band syndrome.  

In the notice of disagreement that the veteran filed in April 
2005, the veteran said that some of the problems with his 
service-connected disabilities had not been properly 
evaluated and were more severe than reflected in his present 
evaluations.  

During an April 2005 VA examination for the veteran's spine, 
his lower extremities were briefly examined.  Findings 
revealed evidence of pes planus both radiographically and 
clinically, as a matter of record.  Also noted was some 
tenderness in the later aspects of the veteran's knees.  The 
examiner noted that the veteran's range of motion of his 
knees had not changed from previous examinations.  He 
diagnosed the veteran as having bilateral pes planus, 
previously diagnosed bilateral plantar fasciitis, and 
iliotibial band syndrome bilateral knees.  

The veteran was seen at a VA medical facility in May 2005 
complaining of lateral right foot pain was well as pain in 
his 3rd and 4th toes.  He said the pain began two weeks 
earlier.  He recalled a fall down some stairs approximately 
one month earlier, but did not recall any direct injury from 
the fall.  Pain was noted on palpitation of the lateral 
aspect of the right foot and 3rd and 4th toes.  The veteran 
had good range of motion of the right ankle.  X-rays of the 
right foot revealed no fractures.  The veteran was assessed 
as having residual toe pain after sprain.

In July 2005, the veteran was seen at a VA primary care 
clinic requesting ibuprofen for chronic shin pain, chronic 
feet pain, and knee pain.  He reported that he was going to 
the Middle East to work as a government contractor for an 
indefinite amount of time.  The record states that the 
veteran's lower extremities were not examined.  It also 
states that there was no lower extremity edema.  The veteran 
was diagnosed as having chronic bilateral foot and shin pain.  
The examiner noted that the veteran's ibuprofen was being 
renewed with refills up to a year.   

The veteran testified at a Board videoconference hearing in 
April 2006 that he had been seen twice a month at a VA 
medical facility for knee complaints, but that he has been 
told there is nothing more that can be done for his knees 
other than surgery.  He said his knees were affected by cold 
weather.  He also said that his knees have gone out on him 
three times since service.  He estimated that he can walk 
about 20 yards before the pain becomes unbearable and that he 
walks with a noticeable limp.  On a pain level from 1 to 10 
(10 being the worst), the veteran estimated his knee pain on 
average to be a 4 or 5, but he said it can reach a 7 or 8.  
He described the pain as being constant.  He also reported 
swelling in his knees, grinding and popping.  He reported 
that his knee disability had gotten worse since his last VA 
examination in 2004.  With respect to his shin splints, the 
veteran estimated the pain to be a 3 or 4 on a pain scale 
from 1 to 10, and added that the pain can reach a 5 or 6.  He 
described the pain as being consistent, but gradually getting 
worse.  Lastly, regarding the veteran's pes planus, the 
veteran said that the pain he experiences is about a 5 to 6 
on a pain scale to 10.  He said he could walk 15 or 20 yards 
before the onset of pain.  He also reported that he wakes up 
at night on numerous occasions with bad cramping in his knees 
and feet.  He said he hasn't actually lost employment because 
of his physical disabilities, but did have to change 
positions.  He explained that he had to be pulled off of his 
position as a messenger carrying cash and as an ATM tech for 
an armored truck service because the pain was so severe and 
now has a desk job doing internal security for a corporation 
in Omaha, Nebraska.  The veteran later testified that all 
three conditions were limiting his ability to work and stay 
employed.  He said his qualifications presently required him 
to be on his feet and that was limiting his ability to work.

The veteran reported to a VA examiner in December 2006 that 
his knee condition had progressively worsened and that his 
right knee was worse than his left.  He complained of daily 
pain, stiffness and weakness of both knees.  He reported 
flare-ups with cold weather and with sitting or standing for 
long periods of time.  He also reported that he takes 800 
milligrams of Motrin, but that this "barely helps".  He 
said his knees lock a few times a week and he has fallen 
rarely in the past because his knees gave way.  Functional 
limitations included standing up to 15 or 20 minutes and 
walking up to 2 or 3 blocks.  He had poor propulsion of gait.  
There was no abnormal weight bearing.  Right knee flexion was 
from 0 to "700" and left knee flexion was from 0 to 
"1100".  It was noted to be difficult for the veteran to 
completely extend his knees.  No crepitus was noted and no 
ligamentous laxity was noted.  The veteran was only able to 
do four additional flexion exercises with moderate pain, 
weakness and fatigue, but no incoordination.  In the left 
knee, the veteran performed four additional exercises from 0 
to "1000" with moderate pain, mild to moderate weakness and 
fatigue, but no incoordination.  Pain and lack of endurance 
were noted with repetitive use, but the examiner was not able 
to determine additional limitation following repetitive use 
during flare-ups without resorting to speculation.  Moderate 
painful motion was noted of both knees.  Current bilateral 
knee x-rays were normal.  The examiner opined that the 
veteran's knee disability affected daily activities by 
preventing him from exercising or performing sports and 
moderately affected recreation.  It had no affects on the 


veteran's daily grooming.  As far as occupational 
limitations, the veteran was noted to be a full time student 
at that time and was not currently employed.  

In regard to shin splints, the veteran reported that this 
condition had worsened since service.  Pain was noted over 
the anterior lower 1/3, left lower leg.  Daily living 
restrictions included no exercise or sports and mild 
restrictions on recreation.  The veteran was diagnosed as 
having left lower leg shin splints.  

The veteran was again examined by VA for his feet, knees and 
shins in March 2008.  Regarding his feet, the veteran 
reported that the condition had progressively worsened since 
service.  He said that Motrin (800 mg) and a foot/ankle brace 
no longer helped.  He denied a history of hospitalization 
related to his feet and denied wearing orthotics.  He said 
that he experienced pain, swelling and stiffness when 
standing, walking or at rest and that the location of the 
pain was his entire foot.  He also reported fatigability, 
weakness and a lack of endurance on standing and walking.  He 
reported flare-ups and said he was able to stand for 15 to 30 
minutes and could walk 1 to 2 blocks.  Examination of the 
right and left feet revealed painful motion and no swelling.  
There was objective evidence of tenderness and weakness and 
no evidence of instability, or other objective evidence.  
There was no evidence of abnormal weight bearing.  Inward 
bowing was noted that was partially correctable with 
manipulation which caused pain.  There was no midfoot or 
forefoot malalignment.  Moderate pronation was found.  The 
arches were not present on nonweight bearing or weight 
bearing and there was pain on manipulation.  The weight 
bearing line was medial to great toe.  There was no muscle 
atrophy of the foot.  The veteran's gait was somewhat 
antalgic.  The examiner noted that the findings showed 
moderate to somewhat severe bilateral pes planus, right foot 
somewhat worse than the left.  There was no severe spasm of 
the Achilles tendon on manipulation.  There was pain and 
fatigue with repetitive use, but the examiner was unable to 
determine additional limitation following repetitive use 
during flare-ups without resorting to speculation.

The veteran reported to the March 2008 examiner that he had 
bilateral knee pain, but was not currently under treatment.  
He said he took Motrin in the past, but that it 


no longer helped so he didn't take anything.  He denied knee 
hospitalizations or surgery.  He said he had a lower leg 
brace that he wore intermittently.  Symptoms of arthritis 
were not found.  He reported standing limitations of 20 
minutes and walking limitations of 1 to 2 blocks.  On 
examination the veteran had an antalgic gait.  There was no 
evidence of abnormal weight bearing.  Knee x-rays were 
normal.  Functional impairment occurred because the veteran 
avoided walking or running.  Range of motion findings 
revealed right knee flexion from 3 to 100 degrees and left 
knee from 0 to 90 degrees.  There was no crepitus, soft 
tissue swelling or dislocation and no ligamentous laxity.  
Mild incoordination was noted.  The veteran exhibited 
moderate pain, weakness and fatigue, and mild to moderate 
incoordination.  The veteran's major functional impairment 
was pain and weakness with repetitive use.  No knee 
instability was noted.  The examiner relayed range of motion 
findings from the December 2006 VA examination as including 
right knee flexion from 0 to 70 degrees and left knee flexion 
from 0 to 110 degrees.  He said that due to template 
administrative issues, an extra zero had been added to these 
findings on the December 2006 VA examination report.  

As for his shin splints, the veteran reported in March 2008 
that he had pain in both lower shins on a daily basis with 
prolonged standing, and pain every morning.  He was not 
currently under treatment for this disability.  The examiner 
noted that there were no muscles injured or destroyed, but 
the muscle groups affected appeared to be muscle group XII.  
The examiner stated that the examination did not show any 
abnormalities except for mild discomfort palpable over the 
lower one half of both lower legs of the anterior shins.  
There was no soft tissue swelling or discoloration and no 
specific joints involved.  Muscle strength was somewhat 
weakened in both lower legs which the examiner attributed to 
the veteran's complaints in both lower extremities.  The 
examiner stated that the veteran was a full time student and 
not employed.  Effects of this disability on the veteran's 
daily activities included mild restrictions performing chores 
and traveling, moderate restrictions on recreation, and no 
sports or exercise.

In April 2008, the RO increased the veteran's rating for 
bilateral pes planus to 30 percent, effective March 13, 2008.



III.  Analysis

A.  General Rating Provisions

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

When a condition is encountered that is not listed in the 
rating schedule, it is permissible to rate that condition 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
are to be avoided as is the use of analogous ratings for 
conditions of doubtful diagnosis or for those not fully 
supported by clinical and laboratory findings.  38 CFR § 4.20 
(2008).

B.  Knees

Service connection for iliotibial band syndrome, right and 
left knees, was granted in November 2004.  Noncompensable 
ratings were assigned for each knee from August 28, 2004.  
The veteran disagreed with the initial ratings.

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees, a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees, and a 30 percent evaluation is 
warranted for knee flexion to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  A 30 percent evaluation requires 
extension limited to 20 degrees, a 40 percent evaluation 
requires extension limited to 30 degrees and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under Code 5257 are not 
"predicated on loss of range of motion, and thus [38 C.F.R.] 
§§ 4.40 and 4.45, with respect to pain, do not apply."  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14.  VAOGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).

Under DC 5258, a 20 percent evaluation, the only rating 
provided, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's right and 
left knee disabilities are appropriately rated as 10 percent 
disabling under the limitation of motion codes and do not 
warrant a higher evaluation, even when functional loss is 
considered due to symptoms such as pain.  This is so based on 
actual range of motion findings with respect to the right and 
left knees.  Specifically, the veteran was noted to have full 
range of motion in both knees during a VA examination in 
October 2004 with findings of flexion to 130 degrees and 
extension to 0 degrees.  During later VA examinations in 
December 2006 and March 2008, the veteran demonstrated right 
knee flexion to 70 degrees and 100 degrees respectively, and 
left knee flexion to 110 degrees and 90 degrees respectively.  
Extension was full at 0 degrees in both legs at the December 
2006 VA examination (see 38 C.F.R. § 4.71a, Plate II).  At 
the March 2008 VA examination, the veteran demonstrated 
extension to 3 degrees for the right leg and 0 degrees for 
the left leg.  These findings, while showing some limitation 
of motion, are commensurate with a less than compensable 
rating under Codes 5260 and Code 5261 based on a strict 
adherence to the rating criteria.  Thus, with that in mind, 
the veteran is appropriately rated at 10 percent under Code 
5260 for functional loss due to pain and weakness with 
repetitive use.  Specifically, the December 2006 and March 
2008 VA examiners noted that the veteran was functionally 
limited to standing up to 15 or 20 minutes and walking up to 
2 or 3 blocks and had some restrictions in activities of 
daily living.  As far as a specific limitation assessment 
following repetitive use, the December 2006 examiner stated 
that he was unable to offer such an assessment without 
resorting to speculation.  

In sum, the fact that some (albeit, only slight) limitation 
of flexion is shown, together with the veteran's complaints 
of continued pain and weakness with repetitive use, and his 
restrictions on some activities of daily living, the Board 
finds that the level of impairment resulting from the 
veteran's right and left knee disabilities are comparable to 
painful motion of the right and left knees, for which 10 
percent evaluations have appropriately been assigned.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Higher than 10 percent 
evaluations for painful motion in the right and left knees 
are simply not warranted in view of the slight degree, if 
any, of actual limitation of flexion and extension 
demonstrated.

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This, however, does not apply to the 
veteran's case given that he has not demonstrated a 
compensable rating under either Code 5260 or 5261 based on a 
strict adherence to the limitation of motion criteria.  What 
the RO has done is assign a 10 percent rating in recognition 
of the fact that there is some limitation of motion with pain 
and weakness.  The Board does not interpret the General 
Counsel opinion as providing for separate ratings for 
noncompensable limitation of flexion and extension due to 
pain and weakness and finds that the 10 percent rating for 
limitation of motion with pain and weakness (although 
noncompensable under Codes 5260 and 5261) is all that is 
permitted under that regulatory provision.

Also, in the absence of evidence of disability comparable to 
ankylosis, Diagnostic Code 5256 is not applicable.  

Regarding Code 5258, the veteran is not shown to have 
dislocation of semi-lunar cartilage.  Regarding frequent 
episodes of locking, pain and effusion into the joint, the 
veteran complained to a VA examiner in December 2006 that his 
knees lock a few times a week.  However, this symptom is not 
shown in the medical records, nor does the medical evidence 
show frequent episodes of effusion into the right and left 
knee joints.  In fact, the October 2004 VA examiner stated 
there was no effusion and the March 2008 VA examiner 
similarly noted no soft tissue swelling.  Moreover, the 
symptom of pain, which is frequent, is already reflected in 
the veteran's present rating for painful motion.  See 
38 C.F.R. § 4.14.  Accordingly, the Board finds that the 
evidence does not meet the criteria under Code 5258 for a 20 
percent rating for the right or left knees.  38 C.F.R. § 
4.71a.

The evidence also does not support a separate rating under 
Code 5257 for recurrent subluxation or lateral instability.  
There is no indication of subluxation in the record.  As far 
as instability, the veteran testified in April 2006 that his 
knees have gone out on him three times since service.  In 
December 2006, he reported to the VA examiner he has fallen 
rarely in the past when his knees gave out on him.  However, 
there are no medical findings of right or left knee 
instability.  In this regard, the October 2004 VA examiner 
indicated that the veteran's ligaments were intact and the 
March 2008 VA examiner stated there was no ligament laxity.  
Moreover, the March 2008 VA examiner specifically stated that 
there was no knee instability.  For these reasons, the Board 
finds that the evidence does not meet the criteria under Code 
5257 and therefore a separate rating under this code is not 
warranted.  38 C.F.R. § 4.71a.

Based on the foregoing, the Board finds that the evidence 
does not warrant ratings in excess of 10 percent for 
iliotibial band syndrome of the right and left knees during 
any portion of the appeal periods.  As the preponderance of 
the evidence is against these claims, the benefit-of-the-
doubt rule is not for application.  38 U.S.C.A. § 5107 (West 
2002).

C.  Bilateral Pes Planus

Pes planus is evaluated utilizing the rating criteria found 
at Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 
percent rating is for application when there is moderate 
disability evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo-Achillis, pain on 
manipulation and use of the feet, bilaterally or 
unilaterally.  When there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, a 30 percent rating is assigned 
for bilateral disability and a 20 percent rating is assigned 
for unilateral disability.  A 50 percent rating is for 
application when there is a pronounced bilateral disability 
as evidenced by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo-Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A pronounced 
unilateral disability warrants a 30 percent rating.

Rating Greater than 10 Percent Prior to March 13, 2008

The pertinent evidence on file for the period prior to March 
13, 2008, consists of the October 2004 VA examination report.  
The December 2006 VA examination largely excluded findings 
regarding the veteran's feet, with the exception of noting 
that the veteran displayed no abnormal weight bearing during 
the knee portion of the examination.  

Despite the veteran's reports of pain and findings of 
tenderness during the October 2004 VA examination, the 
veteran did not show any objective indication of deformity 
other than pes planus.  Moreover, there was no malalignment 
of the foot, no unusual calluses or abnormal footwear 
patterns, and he walked with an unimpaired gait.  In 
addressing Deluca considerations, the examiner stated that 
there were no objective findings during the range of motion 
examination to reflect pain, weakness, excess fatigability, 
incoordination, lack of endurance or loss of range of motion 
with repetitive use.    

Accordingly, the Board finds that the evidence does not 
warrant an initial rating in excess of 10 percent for 
bilateral pes planus for the period prior to March 13, 2008.  
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107 (West 2002).

Rating Greater than 30 Percent from March 13, 2008

In light of findings from the March 13, 2008, VA examination, 
which included moderate pronation of the feet and pain on 
manipulation, as well as a diagnosis of moderate to somewhat 
severe bilateral pes planus, the veteran was assigned a 30 
percent rating for bilateral pes planus with plantar 
fasciitis, effective March 13, 2008.  For the reasons 
outlined below, findings from this examination do not 
approximate a higher than 30 percent rating during any 
portion of the appeal period.  

As noted above, the veteran was found to have moderate, not 
marked, pronation.  While objective evidence of tenderness 
was found on examination, it was not noted to be "extreme".  
Moreover, there were no findings showing marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation.  Rather, the examiner stated that there was no 
severe spasm of the Achilles tendon on manipulation.  
Furthermore, the veteran denied wearing orthotics. 

Regarding Deluca considerations, the examiner was unable to 
determine additional limitation following repetitive use 
during flare-ups without resorting to speculation, but did 
note findings of pain and fatigue with repetitive use.  The 
Board finds that the symptoms of pain and weakness with 
repetitive use are fully contemplated in the assignment of 
the current 30 percent rating.  See DeLuca, supra.  

Based on the foregoing, the Board finds that the evidence 
does not warrant a rating in excess of 30 percent for 
bilateral pes planus for the period from March 13, 2008.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107 (West 2002).

D.  Chronic Shin Splints

Service connection for chronic shin splints of each leg was 
granted in November 2004.  Noncompensable ratings were 
assigned from August 28, 2004. The veteran disagreed with the 
initial ratings.  The Rating Schedule does not include a 
specific diagnostic code that addresses shin splints, and 
that disability has been rated by analogy to Code 5262 (for 
impairment of the tibia and fibula).  See 38 C.F.R. §§ 4.20, 
4.27, 4.71a, Code 5262.

Under Code 5262, a 10 percent rating requires malunion of the 
tibia and fibula with slight knee or ankle disability and a 
20 percent rating requires malunion of the tibia and fibula 
with moderate knee or ankle disability. 38 C.F.R. § 4.71a.  
Examining the Rating Schedule, the Board found no diagnostic 
code that provides a closer analogy to shin splints.

With the above criteria in mind, the Board notes that the 
evidence, to include VA examination reports dated in October 
2004, December 2006 and March 2008, reveals no evidence of 
malunion of the tibia or fibula.  No examiner has described 
any knee or ankle disability attributable to shin splints (as 
opposed to the service-connected knee and foot disabilities, 
which are separately rated).  The March 2008 VA examiner 
noted that no muscles were injured or destroyed.  He further 
stated that the examination did not show any abnormalities of 
the shins except for mild discomfort palpable over the lower 
one half of both lower legs of the anterior shins.  There was 
no soft tissue swelling or discoloration and no specific 
joints involved.  Muscle strength was somewhat weakened in 
both lower legs which the examiner attributed to the 
veteran's complaints in both lower extremities.  

In short, the only manifestation of shin splints appears to 
be complaints of daily pain in the anterior lower right and 
left legs, with prolonged standing, sitting or running.  In 
terms of daily activities, the veteran reported in October 
2004 that he found it uncomfortable to stand, sit and run.  
In later examinations reports in December 2006 and March 
2008, the veteran's shin splints were noted to prevent him 
from performing sports or exercises as well as moderately 
affecting shopping and recreation, and mildly affected 
traveling and chores.  In terms of working, the veteran 
reported to the October 2004 VA examiner that his shin splint 
disabilities did not adversely affect his employment and he 
denied losing time from work.  While there is no disputing 
that the veteran's shin splints cause him daily pain and 
affect his daily living activities to an extent, these 
disabilities do not meet the requirements for a compensable 
rating and there is no basis for the assignment of such.  See 
38 C.F.R. § 4.31 (where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met).

The Board is required to consider the effect of the veteran's 
pain, and has done so; however, the Rating Schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997); DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  
Without some objective indicators of impairment of function 
resulting from the complaints of pain, a compensable rating 
is not warranted.  Accordingly, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable rating for either the right or the left leg shin 
splints during the entire appeal periods at issue.

E.  Extraschedular Consideration

Additionally, the Board finds that there is no showing that 
the veteran's right and left knee disabilities, his right and 
left shin splints, or his bilateral pes planus have reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In terms of employment, the veteran 
indicated that he has had to change jobs due to his lower 
extremity disabilities.  In this regard, the veteran 
testified at the April 2006 Board hearing that he never lost 
employment because of his physical disabilities, but said he 
changed positions from that of a messenger carrying cash and 
an ATM technician to a desk job performing internal security 
for a corporation.  He said the former position required a 
lot of standing and kneeling.  This reported change of 
positions in employment does not rise to the level of marked 
interference with employment.  Moreover, the veteran reported 
during the December 2006 and March 2008 VA examinations that 
he was a full time student and was not employed.  
Additionally, the Board notes that none of the disabilities 
has been shown to warrant frequent periods of hospitalization 
or otherwise render impractical the application of the 
regular schedular standards.  Thus, the Board finds that the 
currently assigned ratings for the veteran's knees, shin 
splints and pes planus adequately compensate him for the 
severity of these disabilities.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 10 percent for 
iliotibial band syndrome of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
iliotibial band syndrome of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus with plantar fasciitis prior to March 
13, 2008, and in excess of 30 percent from March 13, 2008, is 
denied.

Entitlement to an initial compensable rating for shin 
splints, right leg, is denied.

Entitlement to an initial compensable rating for shin 
splints, left leg, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


